Case 2:19-cv-08100-KM-JBC Document 47 Filed 03/25/21 Page 1 of 2 PageID: 685




        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 21-1018



                        Kaetz v. The United States, All 50 States
                              (D.N.J. No. 2-19-cv-08100)



To: Clerk


       1) Motion by Appellant for Leave to Proceed In Forma Pauperis


        The foregoing motion to proceed in forma pauperis is granted. Appellant is a
prisoner and seeks to proceed in forma pauperis on appeal. Appellant is required to pay
the full $505.00 fee in installments regardless of the outcome of the appeal. 28 U.S.C. '
1915 (b). The Court hereby directs the warden or his or her designee to assess an initial
filing fee, when funds are available, of 20% of the greater of (a) the average monthly
deposits to the prisoner=s account; or (b) the average monthly balance in the prisoner=s
account for the six month period immediately preceding the filing of the notice of appeal.
The warden, or his or her designee, shall calculate, collect, and forward the initial
payment assessed in this order to the United States District Court for the District of New
Jersey. In each succeeding month when the amount in the prisoner=s account exceeds
$10.00, the warden, or his or her designee, shall forward payments to the United States
District Court for the District of New Jersey equaling 20% of the preceding month=s
income credited to the prisoner=s account until the fees are paid. Each payment shall
reference the appellate docket number for this appeal. The warden, or his or her
designee, shall forward payments to the appropriate courts simultaneously if there are
multiple orders.

      The appeal will be submitted to a panel of this court for determination under 28
U.S.C. ' 1915(e)(2) as to whether the appeal will be dismissed as legally frivolous or
whether summary affirmance under Third Circuit L.A.R. 27.4 and I.O.P. 10.6 is
appropriate. In making this determination, the district court opinion and record will be
Case 2:19-cv-08100-KM-JBC Document 47 Filed 03/25/21 Page 2 of 2 PageID: 686




examined. No briefing schedule will issue until this determination is made. Although
not necessary at this time, appellant may submit argument, which should not exceed 5
pages, in support of the appeal. The document, with certificate of service, must be filed
with the clerk within 21 days of the date of this order. Appellee need not file a response
unless directed to do so or until a briefing schedule is issued.

       The court may reconsider in forma pauperis status at any time.




For the Court,

s/ Patricia S. Dodszuweit
Clerk


Dated: March 25, 2021
JK/cc: William F. Kaetz
Laura S. Irwin, Esq.                           A True Copy :



                                                    Patricia S. Dodszuweit, Clerk
